UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 Form10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File No.1-32583 FULL HOUSE RESORTS, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 13-3391527 (I.R.S. Employer Identification No.) 4670 S. Fort Apache, Ste. 190 Las Vegas, Nevada (Address of principal executive offices) (Zip Code) (702)221-7800 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesþNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesþNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer, or smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “small reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large Accelerated Filero Accelerated Filero Non Accelerated Filero(Do not check if a smaller reporting company) Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YesoNoþ As of August 8, 2012, there were 18,679,681shares of Common Stock, $.0001par value per share, outstanding. FULL HOUSE RESORTS, INC. INDEX PART I. Financial Information Page Item 1. Consolidated Financial Statements Consolidated Balance Sheets as of June 30, 2012 (Unaudited), and December 31, 2011 3 Unaudited Consolidated Statements of Operations for the three and six months ended June 30, 2012 and 2011 4 Unaudited Consolidated Statements of Stockholders’ Equity for the six months ended June 30, 2012 and 2011 5 Unaudited Consolidated Statements of Cash Flows for the six months ended June 30, 2012 and 2011 6 Notes to Consolidated Financial Statements (Unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 4. Controls and Procedures 29 PART II. Other Information Item 6. Exhibits 30 Signatures 31 2 FULL HOUSE RESORTS, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS June 30, December 31, (Unaudited) ASSETS Current assets Cash and equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $1,042,062 and $1,158,013 Prepaid expenses Deferred tax asset Deposits and other Property and equipment, net of accumulated depreciation of $13,562,931 and $11,080,559 Long-term assets related to tribal casino projects Note receivable, net of allowance of $661,600 and $661,600 Contract rights, net of accumulated amortization of $0 and $6,492,981 Other long-term assets Goodwill Intangible assets, net of accumulated amortization of $708,333 and $425,000 Long-term deposits Loan fees, net of accumulated amortization of $0 and $934,491 Deferred tax asset $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities Accounts payable $ $ Income tax payable Accrued player club points and progressive jackpots Accrued payroll and related Other accrued expenses Current portion of long-term debt Long-term debt, net of current portion Stockholders’ equity Common stock, $.0001 par value, 100,000,000 shares authorized; 20,036,276 and 20,030,276 shares issued Additional paid-in capital Treasury stock, 1,356,595 common shares ) ) Retained earnings Non-controlling interest in consolidated joint venture $ $ See notes to unaudited consolidated financial statements. 3 FULL HOUSE RESORTS, INC. AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENTS OF OPERATIONS Three months ended June 30, Six months ended June 30, Revenues Casino $ Food and beverage Hotel Management fees Other operations Operating costs and expenses Casino Food and beverage Hotel Other operations Project development and acquisition costs Selling, general and administrative Depreciation and amortization Operating gains Gain on sale of joint venture Equity in net income of unconsolidated joint venture, and related guaranteed payments Unrealized losses on notes receivable, tribal governments (32,439 ) (7,864 ) Operating income Other income (expense) Interest expense (917,844 ) (733,150 ) (1,128,478 ) Gain (loss) on derivative instrument (350,343 ) (350,343 ) Other income (expense), net (1,889 ) (1,502 ) Loss on extinguishment of debt (1,719,269 ) Other income (expense), net (1,270,076 ) (2,438,282 ) (1,480,323 ) Income before income taxes Income tax expense Net income Income attributable to non-controlling interest in consolidated joint venture (2,706,421 ) (2,181,172 ) (5,313,500 ) Net income attributable to the Company $ Net income attributable to the Company per common share $ Weighted-average number of common shares outstanding See notes to unaudited consolidated financial statements. 4 FULL HOUSE RESORTS, INC. AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY Common stock Additional paid-in Treasury stock Retained Non-controlling Total stockholders’ Six months ended June 30, 2012 Shares Dollars Capital Shares Dollars earnings interest equity Beginning balances $ $ $ ) $ $ $ Previously deferred share-based compensation recognized 620,802 Issuance of common stock 1 Distribution to non-controlling interest in consolidated joint venture ) ) Sale of interest in joint venture ) ) Net income Ending balances $ $ $ ) $ $ Common stock Additional paid-in Treasury stock Retained Non-controlling Total Stockholders’ Six months ended June 30, 2011 Shares Dollars Capital Shares Dollars earnings interest equity Beginning balances $ $ $ ) $ $ $ Issuance of share based compensation 66 ) Previously deferred share-based compensation recognized 103,470 Issuance of common stock 1 Distribution to non-controlling interest in consolidated joint venture ) ) Net income Ending balances $ $ $ ) $ $ $ See notes to unaudited consolidated financial statements. 5 FULL HOUSE RESORTS, INC. AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENTS OF CASH FLOWS Six months ended June, 30, Net cash provided by (used in) operating activities $ (1,964,284 ) $ Cash flows from investing activities: Purchase of property and equipment (1,362,899 ) (649,364 ) Proceeds from sale of joint venture, less holdback Deposits and other costs of Silver Slipper acquisition (2,807,347 ) Deposits and other costs of Rising Star acquisition (19,514,157 ) Other (79,276 ) (82,778 ) Net cash provided by (used in) investing activities (20,246,299 ) Cash flows from financing activities: Repayment of long term debt and swap (26,937,422 ) (1,650,000 ) Proceeds from borrowing Distributions to non-controlling interest in consolidated joint venture (3,322,530 ) (5,515,701 ) Loan fees (646,542 ) Other (36,827 ) Net cash provided by (used in) financing activities (30,259,952 ) Net increase (decrease) in cash and equivalents (1,746,910 ) Cash and equivalents, beginning of period Cash and equivalents, end of period $ $ SUPPLEMENTAL CASH FLOW INFORMATION: Cash paid for interest $ $ Cash paid for income taxes $ $ NON-CASH INVESTING AND FINANCING ACTIVITIES: Deposit and other costs of Rising Star acquisition made through term loan $ $ Capital expenditures financed with accounts payable $ $ Purchases of property and equipment financed with prior year deposit $ $ Non-cash distributions for non-controlling interest in consolidated joint venture $ $ See notes to unaudited consolidated financial statements. 6 FULL HOUSE RESORTS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1. BASIS OF PRESENTATION The interim consolidated financial statements of Full House Resorts, Inc. and subsidiaries (collectively, “FHR” or the “Company”) included herein reflect all adjustments (consisting of normal recurring adjustments) that are, in the opinion of management, necessary to present fairly the financial position and results of operations for the interim periods presented.Certain information normally included in annual financial statements prepared in accordance with accounting principles generally accepted in the United States of America has been omitted pursuant to the interim financial information rules and regulations of the United States Securities and Exchange Commission. These unaudited interim consolidated financial statements should be read in conjunction with the annual audited consolidated financial statements and notes thereto included in our Annual Report on Form 10-K filed March 8, 2012, for the year ended December 31, 2011, from which the balance sheet information as of that date was derived. The results of operations for the period ended June 30, 2012, are not necessarily indicative of results to be expected for the year ending December 31, 2012. The consolidated financial statements include all our accounts and the accounts of our wholly-owned subsidiaries, including Gaming Entertainment (Indiana) LLC (“Rising Star”), Gaming Entertainment (Nevada) LLC (“Grand Lodge”) and Stockman’s Casino (“Stockman’s”). Gaming Entertainment (Michigan), LLC (“GEM”), our 50%-owned investee was jointly owned by RAM Entertainment, LLC (“RAM”), until March 30, 2012, when the sale of RAM and our interest in GEM closed, and was consolidated pursuant to the relevant portions of Financial Accounting Standards Board (“FASB”) Accounting Standards Codification™ (“ASC”) Topic 810, “Consolidation”.We accounted for the investment in Gaming Entertainment (Delaware), LLC (“GED”) (Note 3) using the equity method of accounting until the end of the management agreement in August 2011. All material intercompany accounts and transactions have been eliminated. 2. SHARE-BASED COMPENSATION On June 1, 2011, our compensation committee approved the issuance of 660,000 shares of restricted stock, then valued at the closing price of our stock ($3.88), with no discount.The majority of the shares (600,000) will vest on June 1, 2013.The remaining shares have a three year vesting schedule as follows:20,001 vested on June 1, 2012, 20,001 will vest on June 1, 2013 and 19,998 on June 1, 2014.Vesting is contingent upon certain conditions, including continuous service of the individual recipients. The unvested grants are viewed as a series of individual awards and the related share-based compensation expense will be amortized into compensation expense on a straight-line basis as services are provided over the vesting period. We recognized stock compensation expense of $0.6 million and $0.1 million for the six months ended June 30, 2012 and June 30, 2011, respectively. Share based compensation expense related to the amortization of the restricted stock issued is included in selling, general and administrative expense. At June 30, 2012 and December 31, 2011, we had deferred share-based compensation of $1.2 million and $1.8 million, respectively. 7 3. VARIABLE INTEREST ENTITIES GED.Our investment in unconsolidated joint venture was comprised of a 50% ownership interest in GED, a joint venture between us and Harrington Raceway Inc. (“HRI”). GED had a management agreement through August 31, 2011 with Harrington Raceway and Casino (“Harrington”) (formerly known as Midway Slots and Simulcast), which is located in Harrington, Delaware.Under the terms of the joint venture agreement, as restructured in 2007, we received the greater of 50% of GED’s member distribution as prescribed under the joint venture agreement, or a 5% growth rate in its 50% share of GED’s prior year member distribution through the expiration of the GED management contract on August 31, 2011.GED was a variable interest entity due to the fact that we had limited exposure to risk of loss. Therefore, we did not consolidate, but accounted for its investment using the equity method. We sold our interest in GED to HRI during the fourth quarter of 2011 and our investment in GED was $0 as of December 31, 2011. GED had no non-operating income or expenses, is treated as a partnership for income tax reporting purposes and consequently recognizes no federal or state income tax provision.As a result, income from operations for GED is equal to its net income for each period presented, and there are no material differences between GED’s income for financial and tax reporting purposes. GED CONDENSED STATEMENT OF INCOME INFORMATION Three Months Ended Six Months Ended June 30, June 30, June 30, June 30, Revenues $ Net income GEM.We directed the day-to-day operational activities of GEM that significantly impacted GEM’s economic performance, prior to the sale of our interest on March 30, 2012 and therefore, we were the primary beneficiary pursuant to the relevant portions of FASB ASC Topic 810 “Consolidation” [ASC 810-10-25 Recognition of Variable Interest Entities, paragraphs 38-39].As such, the joint venture was a variable interest entity that was consolidated in our financial statements. Management believed the maximum exposure to loss from our investment in GEM was $8.1 million (before tax impact) as of December 31, 2011, which was composed of our share of contract rights and our equity investment that was eliminated in consolidation.GEM had no debt or long-term liabilities.GEM’s current assets of $2.5 million included the FireKeepers management fee receivable as of December 31, 2011.Long-term assets included $7.9 million in contract rights as of December 31, 2011. 8 An unaudited summary of GEM’s operations follows: GEM CONDENSED STATEMENT OF INCOME INFORMATION Three Months Ended Six Months Ended June 30, June 30, June 30, June 30, Revenues $ Net income 4. CONTRACT RIGHTS Contract rights were comprised of the following as of June 30, 2012 and December 31, 2011: Cost Accumulated Amortization Disposal Net FireKeepers project, initial cost $ $ ) $ ) $ FireKeepers project, additional ) ) $ $ ) $ ) $ Cost Accumulated amortization Disposal Net FireKeepers project, initial cost $ $ ) $ $ FireKeepers project, additional ) $ $ ) $ $ Amortization over the management contract period (seven years) commenced on these additional contract rights at the opening date of the FireKeepers Casino. Of the remaining contract rights, $7.5 million were sold with our interest in GEM, to the FireKeepers Development Authority (“FDA”) on March 30, 2012, and the remaining $2.8 million were expensed. 5. NOTE RECEIVABLE, TRIBAL GOVERNMENTS We have a note receivable related to advances made to, or on behalf of, Nambé Pueblo to fund tribal operations and development expenses related to a potential casino project.Repayment of this note is conditioned upon the development of the project, and ultimately, the successful operation of the casino.Subject to such condition, our agreements with the Nambé Pueblo tribe provide for the reimbursement of these advances plus applicable interest, if any, either from the proceeds of any outside financing of the development, and the actual operation itself. Management fully reserved the value of the note receivable from the Nambé Pueblo to $0 and recognized the impairment of the note receivable during the third quarter of 2011, as collectability is unlikely in the judgment of management. 9 6. GOODWILL & OTHER INTANGIBLES Goodwill represents the excess of the purchase price over fair market value of net assets acquired in connection with Stockman’s and Rising Star operations. Goodwill is $5.8 million for Stockman’s and $1.6 million for Rising Star as of June 30, 2012 and December 31, 2011.Our review of goodwill as of June 30, 2012, resulted in approximately a 18% excess of estimated fair value over the carrying value of Stockman’s goodwill and related assets using a market approach considering an earnings multiple of 6.25 times. These calculations, which are subject to change as a result of future economic uncertainty, contemplate changes for both current year and future year estimates in earnings and the impact of these changes to the fair value of Stockman’s and the Rising Star, although there is always some uncertainty in key assumptions including projected future earnings growth. We acquired the Rising Star on April 1, 2011 for approximately $19.0 million in cash and $33.0 million drawn from our Credit Agreement with Wells Fargo (as discussed in Note 7). The goodwill of $1.6 million is the excess purchase price over the assets purchased. Other Intangible Assets: Other intangible assets, net consist of the following: June 30, 2012 (unaudited) Estimated Life (years) Gross Carrying
